PER CURIAM.
The appellant was charged by information with breaking and entering a dwelling with intent to commit grand larceny and assaulting a person therein, and in a second count with assault and battery. Trial was held before a jury. The defendant was found guilty on the first count and acquitted on the second. On this appeal therefrom by the defendant, the several contentions presented for reversal have been considered in the light of the record, briefs and argument and are found to be without merit. The assignment of error relied on for appellant’s contention of insufficiency of the evidence is directed to the verdict, rather than to the judgment. However, the record discloses the verdict and judgment were supported by competent substantial evidence. Error is not shown in relation to the jury charges given by the court. In the circumstances of the case the defendant’s motion for mistrial was properly denied.
No reversible error having been made to appear, the judgment is affirmed.